
	
		I
		112th CONGRESS
		1st Session
		H. R. 3443
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Mr. Kingston (for
			 himself and Mr. Westmoreland)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reform the H–2A program for nonimmigrant agricultural
		  workers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as—
			(1)the
			 Better Agriculture Resources Now
			 Act; or
			(2)the
			 BARN Act.
			2.H–2A program
			 reforms
			(a)Definition of
			 agricultural labor or servicesSection 101(a)(15)(H)(ii)(a) of such Act (8
			 U.S.C. 1101(a)(15)(H)(ii)(a)) is amended—
				(1)by striking
			 and the pressing and inserting the pressing;
			 and
				(2)by striking of a temporary
			 and all that follows through the end and inserting , and the handling,
			 planting, drying, packing, packaging, processing, freezing, grading, storing,
			 or delivering to storage or to market or to a carrier for transportation to
			 market, in its unmanufactured state, any agricultural or horticultural
			 commodity, or.
				(b)Deemed
			 approvalSection 218(c)(3)(A)
			 of such Act (8 U.S.C. 1188(c)(3)(A)) is amended by inserting before In
			 considering the following: The Secretary of Labor shall review
			 such application and shall provide a determination on the application within 30
			 days of the date of the filing of the application. If the Secretary does not
			 comply with the deadline in the preceding sentence, the application shall be
			 deemed approved..
			(c)Experience
			 requirementSection
			 218(c)(3)(A) of such Act (8 U.S.C. 1188(c)(3)(A)), as amended by subsection
			 (b), is further amended by adding at the end the following: A job offer
			 may contain an experience requirement as long as work performed in an illegal
			 status may not be counted towards such requirement..
			(d)Elimination of
			 50 percent ruleSection 218(c)(3) of such Act (8 U.S.C.
			 1188(c)(3)) is amended—
				(1)by striking
			 (A); and
				(2)by striking
			 subparagraph (B).
				(e)Wage
			 rateSection 218(a)(1)(B) of
			 such Act (8 U.S.C. 1188(a)(1)(B)) is amended by striking the period at the end
			 and inserting , except that no employer shall be required to pay a wage
			 rate greater than 115 percent of the greatest of the Federal, State, and local
			 minimum wage rates..
			(f)Deadline for
			 filing applicationsSection 218(c)(1) of such Act (8 U.S.C.
			 1188(c)(1)) is amended by striking 45 and inserting
			 30.
			(g)Period of
			 authorized nonimmigrant statusSection 218(h) of such Act (8
			 U.S.C. 1188(h)) is amended by adding at the end the following:
				
					(3)The initial period of authorized status as
				a nonimmigrant described in section 101(a)(15)(H)(ii)(a) shall not exceed 1
				year. Such period may be extended once by the Secretary of Homeland Security
				for a period of up to 1 year, except that such extension may be granted only if
				the Secretary of Labor determines that the employer has engaged in the positive
				recruitment efforts described in subsection (b)(4) (including the obligation to
				circulate the employer’s job offer through the interstate employment service
				system). In the case of a nonimmigrant who has remained in the United States
				for the full 2-year period, the nonimmigrant shall be obliged to depart the
				United States and shall not be eligible to re-apply for a visa to re-enter the
				United States as such a nonimmigrant for a period of 2 months. If at any time
				during a period of authorized admission the alien has a work lapse period of 60
				days or more, the visa of the alien shall be deemed revoked and the alien shall
				be required to depart from the United States, except that if an employer has
				applied for a certification under subsection (a)(1) with respect to an alien
				who has a work lapse of 60 days or less, such period shall not begin until
				after the Secretary has made a determination on the application consistent with
				subsection
				(c).
					.
			(h)HousingSection
			 218(c)(4) of such Act (8 U.S.C. 1188(c)(4)) is amended to read as
			 follows:
				
					(4)Housing
				requirement
						(A)In
				generalExcept as provided under subparagraph (F), each employer
				applying for workers under subsection (b) shall offer to provide housing at no
				cost to—
							(i)all workers in job
				opportunities for which the employer has applied; and
							(ii)all other workers
				in the same occupation at the same place of employment whose place of residence
				is beyond normal commuting distance.
							(B)ComplianceAn
				employer meets the requirement under subparagraph (A) if the employer—
							(i)provides the
				workers with housing that meets applicable Federal standards for temporary
				labor camps; or
							(ii)secures housing
				for the workers that—
								(I)meets applicable
				local standards for rental or public accommodation housing, or other
				substantially similar class of habitation; or
								(II)in the absence of
				applicable local standards, meets State standards for rental or public
				accommodation housing or other substantially similar class of
				habitation.
								(C)Inspection
							(i)RequestAt
				the time an employer that plans to provide housing described in subparagraph
				(B) to H–2A workers files an application for H–2A workers with the Secretary of
				Labor, the employer shall request a certificate of inspection by an approved
				Federal or State agency.
							(ii)Inspection;
				follow upNot later than 28 days after the receipt of a request
				under clause (i), the Secretary of Agriculture shall ensure that—
								(I)such an inspection
				has been conducted; and
								(II)any necessary
				follow up has been scheduled to ensure compliance with the requirements under
				this paragraph.
								(iii)Delay
				prohibitedThe Secretary of Agriculture may not delay the
				approval of an application for failing to comply with the deadlines set forth
				in clause (iii).
							(D)RulemakingThe
				Secretary of Agriculture shall issue regulations that address the specific
				requirements for the provision of housing to workers engaged in the range
				production of livestock.
						(E)Housing
				allowance
							(i)AuthorityIf
				the Governor of a State certifies to the Secretary of Agriculture that there is
				adequate housing available in the area of intended employment for migrant farm
				workers and H–2A workers who are seeking temporary housing while employed in
				agricultural work, an employer in such State may provide a reasonable housing
				allowance instead of offering housing pursuant to subparagraph (A). An employer
				who provides a housing allowance to a worker shall not be required to reserve
				housing accommodations for the worker.
							(ii)Assistance in
				locating housingUpon the request of a worker seeking assistance
				in locating housing, an employer providing a housing allowance under clause (i)
				shall make a good faith effort to assist the worker in identifying and locating
				housing in the area of intended employment.
							(iii)LimitationA
				housing allowance may not be used for housing that is owned or controlled by
				the employer. An employer who offers a housing allowance to a worker, or
				assists a worker in locating housing which the worker occupies under this
				subparagraph shall not be deemed a housing provider under section 203 of the
				Migrant and Seasonal Agricultural Worker Protect Act (29 U.S.C. 1823) solely by
				virtue of providing such housing allowance.
							(iv)Other
				requirements
								(I)Nonmetropolitan
				countyIf the place of employment of the workers provided an
				allowance under this subparagraph is a nonmetropolitan county, the amount of
				the housing allowance under this subparagraph shall be equal to the statewide
				average fair market rental for existing housing for nonmetropolitan counties
				for the State, as established by the Secretary of Housing and Urban Development
				pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons
				per bedroom.
								(II)Metropolitan
				countyIf the place of employment of the workers provided an
				allowance under this subparagraph is in a metropolitan county, the amount of
				the housing allowance under this subparagraph shall be equal to the statewide
				average fair market rental for existing housing for metropolitan counties for
				the State, as established by the Secretary of Housing and Urban Development
				pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons
				per bedroom.
								(v)InformationIf
				the employer provides a housing allowance to H–2A employees, the employer shall
				provide a list of the names and local addresses of such workers to the
				Secretary of Agriculture and the Secretary of Homeland Security once per
				contract
				period.
							.
			(i)Legal assistance
			 from the Legal Services CorporationSection 218(h) of such Act (8
			 U.S.C. 1188(h)), as amended by subsection (g), is further amended by adding at
			 the end the following:
				
					(4)(A)The Legal Services
				Corporation may not provide legal assistance for, or on behalf of, any alien,
				and may not provide financial assistance to any person or entity that provides
				legal assistance for, or on behalf of, any alien, unless—
							(i)the alien is present in the United States
				at the time the legal assistance is provided; and
							(ii)the parties to the dispute have
				attempted, in good faith, mediation or other non-binding dispute resolution of
				all issues involving all such parties.
							(B)If an employer and a nonimmigrant
				having status under section 101(a)(15)(H)(ii)(a) have an arbitration
				arrangement, the Legal Services Corporation shall respect the arbitration
				process and outcome.
						(C)No employer of a nonimmigrant having status
				under section 101(a)(15)(H)(ii)(a) shall be required to permit any recipient of
				a grant or contract under section 1007 of the Legal Services Corporation Act
				(42 U.S.C. 2996f), or any employee of such a recipient, to enter upon the
				employer’s property, unless such recipient or employee has a pre-arranged
				appointment with a specific nonimmigrant having such
				status.
						.
			(j)Effect of
			 violations while in United StatesSection 218(f) of such Act (8
			 U.S.C. 1188(f)) is amended to read as follows:
				
					(f)Effect of
				violations
						(1)OverstaysAn alien may not be admitted to the United
				States as a nonimmigrant having status under section 101(a)(15)(H)(ii)(a) if
				the alien was admitted to the United States as such a nonimmigrant within the
				previous 5-year period and the alien remained after the alien’s period of
				authorized admission expired or otherwise violated a term or condition of such
				previous admission.
						(2)FraudAn alien may not be admitted to the United
				States as a nonimmigrant having status under section 101(a)(15)(H)(ii)(a) if
				the alien was admitted to the United States as such a nonimmigrant on the basis
				of fraud.
						(3)Other
				crimesAn alien may not be
				admitted to the United States as a nonimmigrant having status under section
				101(a)(15)(H)(ii)(a) if the alien was admitted to the United States as such a
				nonimmigrant and committed an offense that rendered the alien deportable while
				in the United States pursuant to such admission.
						(4)Employer
				barThe Secretary of Labor may not issue a certification under
				subsection (a) with respect to an employer if the Secretary finds, after notice
				and an opportunity for a hearing, that the employer knowingly hired an H–2A
				worker whose period of authorized admission had expired or that the employer
				otherwise engaged in fraud or misrepresentation with respect to the program for
				the admission of such workers into the United States. The Secretary of Homeland
				Security shall not thereafter approve petitions filed by such employer under
				section 214(c). An employer that establishes that it has complied in good faith
				with the requirements of this Act has established an affirmative defense in an
				action brought under this
				paragraph.
						.
			
